Exhibit 10.5

GUARANTY AGREEMENT

This unconditional guaranty (this “Guaranty”) is given as of this 5th day of
November, 2013, pursuant to the terms and conditions of that certain Credit
Agreement (hereinafter, the “Credit Agreement”) dated as of even date by and
among THE GC NET LEASE (ATLANTA WINDY RIDGE) INVESTORS, LLC; THE GC NET LEASE
(ATLANTA WILDWOOD I) INVESTORS, LLC; THE GC NET LEASE (ATLANTA WILDWOOD II)
INVESTORS, LLC; THE GC NET LEASE (MASON SIMPSON) INVESTORS, LLC; THE GC NET
LEASE (MASON DUKE) INVESTORS, LLC; THE GC NET LEASE (WESTERVILLE) INVESTORS,
LLC; THE GC NET LEASE (DUBLIN) INVESTORS, LLC; THE GC NET LEASE (ARLINGTON
CENTREWAY) INVESTORS, LLC; THE GC NET LEASE (IRVING) INVESTORS, LLC; THE GC NET
LEASE (ALLEN PARK) INVESTORS, LLC; THE GC NET LEASE (EAST HANOVER) INVESTORS,
LLC; THE GC NET LEASE (INDIANAPOLIS) INVESTORS, LLC; THE GC NET LEASE
(MILWAUKEE) INVESTORS, LLC; THE GC NET LEASE (NASHVILLE CENTURY) INVESTORS, LLC;
THE GC NET LEASE (WAYNE) INVESTORS, LLC; THE GC NET LEASE (LYNNWOOD I)
INVESTORS, LLC; THE GC NET LEASE (LYNNWOOD II) INVESTORS, LLC; and THE GC NET
LEASE (MARYLAND HEIGHTS) INVESTORS, LLC; each a Delaware limited liability
company, each having an address at do Griffin Capital Corporation, 2121
Rosecrans Avenue, Suite 3321, El Segundo, California 90245 (each a “Borrower”
and collectively, the “Borrowers”), KEYBANK NATIONAL ASSOCIATION, a national
banking association having an address at 225 Franklin Street, 18th Floor,
Boston, Massachusetts 02110 as administrative agent (in its capacity as
administrative agent, hereinafter, the “Agent”) on behalf of itself and certain
other lending institutions which now are or hereafter become parties to the
Credit Agreement (KeyBank National Association and such other lending
institutions are collectively referred to as the “Lenders” and individually as
the “Lender”), and the Lenders party thereto. Capitalized terms used herein and
not otherwise specifically defined herein shall have the same meaning herein as
in the Credit Agreement.

FOR VALUE RECEIVED, and to induce Agent and the Lenders to enter into the Credit
Agreement and to make the Loan to the Borrowers as provided for in the Credit
Agreement and the other Loan Documents (the “Loan Arrangement”). GRIFFIN CAPITAL
ESSENTIAL ASSET REFT, INC., a Maryland corporation with an address at c/o
Griffin Capital Corporation, 2121 Rosecrans Avenue, Suite 3321, El Segundo,
California 90245 (the “Guarantor”), hereby unconditionally agrees as follows:

1. Guaranty. Guarantor, as a primary party and not merely as a surety,
unconditionally and irrevocably guarantees to Agent and each Lender the
following obligations (hereinafter, the “Guaranteed Obligations”):

A. Specific Obligations. The Guarantor shall be liable for any loss, damage or
liability suffered by Agent and the Lenders, to the extent the same arises out
of any of the following (hereinafter, a “Guaranty Event”):

(i) Fraud by any Borrower or the Guarantor in connection with the operation of
any Mortgaged Property, the making of the Loan, or any certificates or documents
provided in connection therewith;

(ii) Breach of a material warranty or material representation with respect to
the Guarantor;

(iii) Breach of a material warranty or material representation by the Borrower,
which was known by Guarantor to be false when made, with respect to any Borrower
or the Loan Arrangement;

(iv) So long as revenues from all of the Mortgaged Properties are made available
to the Borrower, failure of the Borrower to pay taxes, assessments and any other
charges which result in liens against any portion of any Mortgaged Property;

(v) So long as revenues from all of the Mortgaged Properties are made available
to the Borrower, failure of any Borrower to pay when due any amounts for
insurance premiums or to maintain the insurance coverage required by the Loan
Documents;

(vi) Misappropriation by any Borrower of any insurance proceeds, and/or
condemnation takings or awards, or, while any Event of Default is in existence,
rental or other income, from any Mortgaged Property;

 

1



--------------------------------------------------------------------------------

(vii) Imposition of any taxes, assessments, impositions, recording fees, and
other governmental charges with respect to the recording of any Deed of Trust
and/or the making of the Loan Arrangement;

(viii) The terms and conditions of the Environmental Indemnity;

(ix) Unless previously delivered to the Agent, the failure to deliver to the
Agent or the applicable tenant any security deposit to the extent such tenant is
lawfully entitled to receive a refund of such security deposit; or

(x) Distributions to the members, equity owners or shareholders of any Borrower
of any rents, security deposits, or other income arising with respect to any
Mortgaged Property covered by any Deed of Trust or other Loan Documents which
occurs after the occurrence of an Event of Default, until such time, if ever, as
such Event of Default may be waived by the Lenders.

B. Additional Obligations. Upon the occurrence of a Trigger Event (as defined
hereunder), and notwithstanding the provisions set forth above. Guarantor, as a
primary party and not merely as a surety, unconditionally and irrevocably
guarantees to the Agent and the Lenders the prompt and full payment, and not
merely the collectability, performance and observance of all Obligations as the
same may be hereafter amended, modified, extended, renewed or recast, including,
but not limited to the payment of the then outstanding principal balance of the
Loan together with interest and other charges thereon as provided for in the
Credit Agreement. As used herein, the term “Trigger Event” shall mean and refer
to the occurrence of any of the following events:

(i) Any Borrower or its members or any person or entity having direct or
indirect control of such Borrower’s members contests or in any way interferes
with, directly or indirectly any foreclosure action, UCC sale and/or assignment
or transfer in lieu of foreclosure transaction commenced by Agent or any Lender
or with any other enforcement of Agent’s or any Lender’s rights, powers or
remedies under any Deed of Trust or any of the other Loan Documents or under any
document evidencing, securing or otherwise relating to any Mortgaged Property or
any portion of the foregoing (whether by making any motion, bringing any
counterclaim, claiming any defense, seeking any injunction or other restraint,
commencing any action or otherwise), unless the Borrower is in good faith
contesting the existence of an Event of Default under the Loan;

(ii) Any Borrower or its members or any person or entity having direct or
indirect control of such Borrower’s members initiates a voluntary filing with
respect to such Borrower under the provisions of federal, state or other
bankruptcy and insolvency law, consents to any such involuntary filing (other
than an involuntary filing by the Agent), or votes adversely to Agent’s or any
Lender’s interest in an involuntary filing with respect to such Borrower under
the provisions of federal, state or other bankruptcy and insolvency law; or

(iii) The contesting or opposition by any Borrower, any member of a Borrower or
Guarantor of any motion for relief from the automatic stay filed by the Agent or
any Lender in any involuntary bankruptcy proceeding of any Borrower.

Upon the occurrence of any Guaranty Event or any Trigger Event, Agent may at its
option proceed directly and at once, without further notice, against Guarantor
hereunder, without proceeding against any of the Borrowers or any other person
or other Collateral for the obligations secured by this Guaranty. Any sums
payable by Guarantor hereunder shall bear interest at the Default Rate from the
date of demand until the date paid.

If any of the Borrowers, or Guarantor if so required, shall fail or refuse to
perform or continue performance of all of the Obligations of the Credit
Agreement on the part of Borrowers to be kept and performed, then, if an Event
of Default exists on account thereof under the Credit Agreement or this
Guaranty, in addition to any other rights and remedies which Agent or any Lender
may have hereunder or elsewhere, and not in limitation thereof. Agent at its
option, may exercise any or all of its rights and remedies under the Credit
Agreement and each other Loan Document.

This Guaranty shall survive and continue in full force and effect beyond and
after the payment and satisfaction of the Guaranteed Obligations and the
obligations of Borrowers in the event Agent or any Lender is required to
disgorge or return any payment or property received as a result of any laws
pertaining to preferences, fraudulent transfers or fraudulent conveyances, other
than in any involuntary action filed by the Agent or at Agent’s request.

 

2



--------------------------------------------------------------------------------

2. Waivers. Guarantor hereby waives and relinquishes to the fullest extent now
or hereafter not prohibited by applicable law:

(i) all suretyship defenses and defenses in the nature thereof;

(ii) any right or claim of right to cause a marshalling of the assets of any
Borrower or of any Collateral, or to cause Agent to proceed against any of the
other security for the Guaranteed Obligations or the obligations of Borrowers
before proceeding under this Agreement against Guarantor, or, if there shall be
more than one Guarantor, to require Agent to proceed against any other Guarantor
or any of Guarantors in any particular order;

(iii) until the satisfaction in full of the Obligations of the Borrowers to the
Agent and the Lenders and the satisfaction in full of the Guaranteed
Obligations, all rights and remedies, including, but not limited to, any rights
of subrogation, contribution, reimbursement, exoneration or indemnification
pursuant to any agreement, express or implied, or now or hereafter accorded by
applicable law to indemnitors, guarantors, sureties or accommodation parties;

(iv) notice of the acceptance hereof, presentment, demand for payment, protest,
notice of protest, or any and all notice of nonpayment, nonperformance,
nonobservance or default, or other proof or notice of demand whereby to charge
Guarantor therefor;

(v) the pleading of any Statute of Limitations as a defense to Guarantor’s
obligations hereunder;

(vi) the right to a trial by jury in any matter related to this Guaranty; and

(vii) the benefit of all other provisions of law which may be validly waived.

Any and all payments made by the Borrowers, or any person other than Guarantor,
and any and all payments, proceeds, credits or other sums received by Agent on
account of the Loan Documents whether arising from the disposition of any
Mortgaged Property or other Collateral, or otherwise, shall be applied by Agent
first, without modifying, releasing or reducing the obligations of Guarantor
hereunder, to reduce that portion of the principal of the Note and interest
thereon not guaranteed by Guarantor hereunder, and only thereafter to the
portion of the principal of the Note and the interest thereon guaranteed by
Guarantor hereunder.

GUARANTOR, AGENT AND LENDERS MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED ON THIS GUARANTY, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY COURSE OF CONDUCT, COURSE OF
DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY,
INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS OR ACTIONS OF AGENT OR ANY LENDER RELATING TO THE ADMINISTRATION OF
THE LOAN OR ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREE THAT NEITHER PARTY WILL
SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL
CANNOT BE OR HAS NOT BEEN WAIVED. EXCEPT AS PROHIBITED BY LAW, GUARANTOR HEREBY
WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES. GUARANTOR CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF AGENT OR ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
AGENT OR ANY LENDER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER. THIS WAIVER IS GIVEN AS A MATERIAL INDUCEMENT TO AGENT AND THE
LENDERS TO ACCEPT THIS GUARANTY AND TO MAKE THE LOAN.

3. Cumulative Rights. Agent’s and any Lender’s rights under this Agreement shall
be in addition to, and not in limitation of, all of the rights and remedies of
Agent and any Lender under the Loan Documents. All rights and remedies of Agent
and any Lender shall be cumulative and may be exercised in such manner and
combination as Agent and any Lender may determine.

 

3



--------------------------------------------------------------------------------

4. No Impairment. The liability of Guarantor hereunder shall in no way be
limited or impaired by, and Guarantor hereby assents to and agrees to be bound
by, any amendment or modification of the provisions of the Loan Documents to or
with Agent and any Lender by the Borrowers. In addition, the liability of
Guarantor under this Guaranty and the other Loan Documents shall in no way be
limited or impaired by:

(i) any extensions of time for performance required by any of the Loan
Documents;

(ii) any amendment to or modification of any of the Loan Documents;

(iii) any sale or assignment of the Loan or any sale, assignment or foreclosure
of any Deed of Trust or any sale, transfer or exchange of all or part of any
Mortgaged Property;

(iv) except as expressly set forth herein, any exculpatory, or nonrecourse, or
limited recourse, provision in any of the Loan Documents limiting Agent and any
Lender’s recourse to any Mortgaged Property encumbered by any Deed of Trust or
to any other property or limiting Agent and any Lender’s rights to a deficiency
judgment against the Borrowers or any other person or entity;

(v) the accuracy or inaccuracy of any of the representations or warranties made
by or on behalf of any Borrower, any members of the Borrowers, or Guarantor,
under any Loan Document or otherwise;

(vi) the release of any Borrower, any members of any Borrower, or any other
person or entity, from performance or observance of any of the agreements,
covenants, terms or conditions contained in any of the Loan Documents by
operation of law. Agent’s or any Lender’s voluntary act, or otherwise;

(vii) the filing of any bankruptcy or reorganization proceeding by or against
any Borrower, any members of any Borrower;

(viii) the release or substitution in whole or part of any collateral or
security for the obligations or the Guaranteed Obligations;

(ix) Agent’s failure to record any Deed of Trust or file any UCC financing
statements, or Agent’s improper recording or filing of any thereof, or Agent’s
failure to otherwise perfect, protect, secure, or insure any security interest
or lien given as security for the Obligations;

(x) Intentionally omitted;

(xi) the invalidity or unenforceability of all or any portion of any of the Loan
Documents as to any Borrower or any other person or entity.

Any of the foregoing may be accomplished with or without notice to the
Borrowers, any member of any of the Borrowers or any Guarantor and with or
without consideration.

5. Delay Not Waiver. No delay on Agent’s or any Lender’s part in exercising any
right, power or privilege hereunder or under any of the Loan Documents shall
operate as a waiver of any such privilege, power or right. No waiver by Agent or
any Lender in any instance shall constitute a waiver in any other instance.

6. Warranties and Representations. Guarantor warrants and represents to Agent
and each Lender for the express purpose of inducing Agent and the Lenders to
enter into the Credit Agreement, to make the Loan, to accept this Guaranty, and
to otherwise complete the transactions contemplated by the Credit Agreement
that, as of the date of this Guaranty and at all times thereafter until the Loan
is repaid and all Guaranteed Obligations to Agent and the Lenders have been
satisfied in full, as follows;

(i) Incorporation by Reference. Each warranty and representation made by the
Borrowers with respect to the Guarantor in the Credit Agreement or by the
Borrowers and Guarantor in the Environmental Indemnity is true, accurate and
complete in all material respects and is incorporated herein by reference.

(ii) No Violation. The payment and performance by Guarantor of Guarantor’s
obligations under this Guaranty and the Environmental Indemnity do not and shall
not constitute a violation of any law, order, regulation, contract or agreement
to which Guarantor is a party or by which Guarantor or Guarantor’s property may
be bound.

 

4



--------------------------------------------------------------------------------

(iii) Financial Information. True and complete copies of the financial
statements of the Guarantor have been delivered to Agent and each of the same
are true, accurate and complete and fairly present in all material respects
Guarantor’s financial condition as of the dates thereof and no material and
adverse change has occurred in the Guarantor’s financial condition or business
since the respective dates thereof; and each financial statement of each
Guarantor submitted in the future shall be true, accurate and complete and shall
fairly present in all material respects Guarantor’s financial condition as of
the dates thereof;

(iv) Valid and Binding. Each of the Loan Documents to which Guarantor is a party
constitutes Guarantor’s legal, valid and binding obligation in accordance with
the respective terms thereof, subject to bankruptcy, insolvency and similar laws
of general application affecting the rights and remedies of creditors and with
respect to the availability of remedies of specific enforcement subject to the
discretion of the court before which proceedings therefor may be brought.

(v) No Litigation. There is no material litigation now pending or, to the best
of Guarantor’s knowledge threatened in writing, against Guarantor which, if
adversely decided would materially impair the ability of Guarantor to pay and
perform the Guarantor’s obligations under this Guaranty or the Environmental
Indemnity. There is no litigation (whether or not material) pending, or
threatened in writing, against Guarantor in which the amount in controversy
exceeds $250,000.00 which is not either: (i) covered by adequate insurance, or
(ii) previously disclosed in writing to Agent together with a written
explanation of why such litigation is not material.

(vi) Material Economic Benefit. The granting of the Loan to the Borrowers will
constitute a material economic benefit to Guarantor.

7. Notices. All notices shall be given in the manner provided for, and shall be
effective in accordance with the provisions of Section 9.01 of the Credit
Agreement. Any notice or other communication sent in connection with this
Guaranty shall be addressed to Agent, Borrower or any Lender at the addresses
set forth in the Credit Agreement or, if to Guarantor at its address below:

If to Guarantor:

Griffin Capital Essential Asset REIT, Inc.

2121 Rosecrans Avenue, Suite 3321

El Segundo, California 90245

Attention: Joseph E. Miller

Facsimile: (310) 606-5910

with copies by regular mail or such hand delivery to:

Griffin Capital Corporation

790 Estate Drive, Suite 180

Deerfield, Illinois 60015

Attention: Mary Higgins, General Counsel

Facsimile: (847) 267-1237

Any such addressee may change its address for such notices to any other address
in the United States as such addressee shall have specified by written notice
given as set forth above.

8. No Oral Change. No provision of this Agreement may be changed, waived,
discharged, or terminated orally (in person or by telephone) or by any other
means except by an instrument in writing signed by the party against whom
enforcement of the change, waiver or discharge or termination is sought.

9. Parties Bound; Benefit. This Guaranty shall be binding upon Guarantor and
Guarantor’s respective successors and assigns and shall be for the benefit of
Agent and each Lender, and of any subsequent holder of Agent’s or any Lender’s
interest in the Loan and of any owner of a participation interest therein. In
the event the interest of Lender under the Loan Documents is sold or
transferred, then the liability of the Guarantor to Agent or such Lender shall
then be in favor of both Agent or the Lender originally named herein and each
subsequent holder of Agent’s or Lender’s interest therein, to the extent of
their respective interests.

10. Partial Invalidity. Each of the provisions hereof shall be enforceable
against Guarantor to the fullest extent now or hereafter not prohibited by
applicable law. The invalidity or unenforceability of any provision hereof shall
not limit the validity or enforceability of each other provision hereof.

 

5



--------------------------------------------------------------------------------

11. Governing Law. This Agreement and the rights and obligations of the parties
hereunder shall in all respects be governed by and construed and enforced in
accordance with the internal laws of the State of New York, without giving
effect to principles of conflicts of law. In addition, the fact that portions of
the Loan Documents may include provisions drafted to conform to the applicable
law of the state in which each Mortgaged Property is located is not intended,
nor shall it be deemed, in any way to derogate the parties’ choice of law as set
forth herein. Agent and Lenders may enforce their rights hereunder and under the
other Loan Documents, including, but not limited to, its rights to sue Guarantor
or to collect any outstanding indebtedness in accordance with applicable law. It
is understood and agreed that this Guaranty and all of the other Loan Documents
were negotiated, executed and delivered in the State of New York which
Commonwealth the parties agree has a substantial relationship to the parties and
to the underlying transactions embodied by the Loan Documents.

12. Consent to Jurisdiction. Guarantor hereby irrevocably submits to the
nonexclusive personal jurisdiction of any New York State Court or any Federal
Court sitting in New York over any suit, action or proceeding arising out of or
relating to this Guaranty. Guarantor hereby agrees and consents that in addition
to any methods of service of process provided for under applicable law, all
service of process in any such suit, action or proceeding in any New York State
or Federal Court sitting in New York may be made by certified or registered
mail, return receipt requested, directed to Guarantor at the address indicated
in Section 7 above and service so made shall be deemed completed five (5) days
after the same shall have been so mailed.

13. Financial Statements and Reports. Guarantor shall furnish, or cause to be
furnished to Agent, on behalf of the Lenders, such financial and other
information as set forth in the Credit Agreement and as Agent may reasonably
require from time to time.

14. Additional Covenants of the Guarantor. Guarantor shall pay, perform, observe
and comply with all of the obligations, terms, covenants and conditions set
forth in this Guaranty, the Environmental Indemnity and any other Loan Documents
to which Guarantor is a party and by any provisions of the Credit Agreement
specifically applicable to Guarantor, subject nevertheless, in each instance, to
the terms of this Guaranty.

15. Subordination.

15.1 Except as may be otherwise specifically provided for in the Credit
Agreement with respect to Permitted Distributions, any indebtedness of the
Borrowers to Guarantor, or to any affiliated entity, with respect to any
Mortgaged Property or otherwise now or hereafter existing together with any
interest thereon shall be, and such indebtedness is, hereby deferred, postponed
and subordinated to the prior, full and Non-Contestable Payment and satisfaction
of all Obligations of the Borrowers to the Lender. Payment and satisfaction of
Obligations shall be deemed “Non-Contestable Payment” only upon such payment and
satisfaction and the expiration of all periods of time within which a claim for
the recovery of a preferential payment, or fraudulent conveyance, or fraudulent
transfer” in respect of payments received by Agent or any Lender as to the
Obligations could be filed or asserted with: (A) no such claim having been filed
or asserted, or (B) if so filed or asserted, the final, non-appealable decision
of a court of competent jurisdiction denying the claim or assertion.

15.2 Except as may be otherwise specifically provided for in the Credit
Agreement with respect to Permitted Distributions, at all times until the full
and Non-Contestable Payment and satisfaction of the Obligations (and including
interest accruing on the Note after the commencement of a case by or against any
Borrower under the Bankruptcy Code now or hereafter in effect, which interest
the parties agree shall remain a claim that is prior and superior to any claim
of Guarantor or any affiliated entity notwithstanding any contrary practice,
custom or ruling in cases under the Bankruptcy Code, as now or hereafter in
effect, generally). Guarantor, and each affiliated entity, agrees not to accept
any payment toward, or satisfaction for, any kind of indebtedness of any
Borrower to Guarantor, or any affiliated entity, and hereby assigns such
indebtedness to Agent, on behalf of the Lenders, including, but not limited to,
the right to file proofs of claim and to vote thereon in connection with any
such case under the Bankruptcy Code, as now or hereafter in effect, and the
right to vote on any plan of reorganization.

15.3 Any mortgage, security interest, lien or charge on the Collateral, all
rights therein and thereto, and on the revenue and income to be realized
therefrom, which Guarantor, or any affiliated entity, may have or obtain as
security for any loans, advances, indebtedness or costs in connection with the
construction and completion of the Improvements, or otherwise, shall be, and
such mortgage, security interest, lien or charge hereby is, subordinated to the
Deed of Trust and to the full and Non-Contestable Payment and satisfaction of
all Obligations of the Borrowers to Agent and the Lenders.

 

6



--------------------------------------------------------------------------------

15.4 In addition to the foregoing, and not in limitation thereof, any claims of
Guarantor, or any affiliated entity, of subrogation, contribution,
reimbursement, exoneration, indemnification, or reimbursement arising out of any
payment made on this Guaranty, whether such claim is based upon an express or
implied contract, or operation of law, are hereby waived.

16. Legal Fees, Costs and Expenses. Guarantor further agrees to pay upon demand
all costs and expenses reasonably incurred by Agent and any Lender or any of
their successors or assigns in connection with enforcing any of the rights or
remedies of Agent or any Lender, or such successors or assigns, under or with
respect to this Guaranty including, but not limited to, reasonable attorneys’
fees and the out-of-pocket expenses and disbursements of such attorneys. Any
such amounts which are not paid within fifteen (15) days of demand therefor
shall bear interest at the Default Rate from the date of demand until paid.

17. Setoff. Guarantor hereby grants to Agent and the Lenders, a continuing lien,
security interest and right of setoff as security for the Obligations, whether
now existing or hereafter arising, upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Lenders or any entity under the control of KEYBANK
NATIONAL ASSOCIATION and its successors and assigns, or in transit to any of
them with respect to the Mortgaged Properties. At any time, without demand or
notice (any such notice being expressly waived by Guarantor), Agent and the
Lenders may set off the same (from accounts held for or on behalf of any
Borrower owning a Mortgaged Property) or any part thereof and apply the same to
the Obligations though unmatured and regardless of the adequacy of any other
collateral securing the Loan. ANY AND ALL RIGHTS TO REQUIRE AGENT AND THE
LENDERS TO EXERCISE THEIR RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL WHICH SECURES THE LOAN, PRIOR TO EXERCISING THEIR RIGHT OF SETOFF
WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE BORROWERS OR
GUARANTOR, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

[SIGNATURE PAGE TO FOLLOW]

 

7



--------------------------------------------------------------------------------

Witness the execution and delivery hereof as an instrument under seal as of the
date first set forth above and delivered at Boston, Massachusetts.

 

GRIFFIN CAPITAL ESSENTIAL ASSET REIT, INC., a Maryland corporation By:  

/s/ Joseph E. Miller

Name:   Joseph E. Miller Title:   Chief Financial Officer

 

8